Citation Nr: 0802637	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO.  06-20 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to recognition of the veteran's son, E.C., as a 
helpless child for VA purposes.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
September 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in St. Petersburg, Florida.  The veteran testified 
before the undersigned Veterans Law Judge in October 2007; a 
transcript of that hearing is associated with the claims 
folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants of the information and 
evidence necessary to substantiate their claim as well as 
assist claimants in making reasonable efforts to identify and 
obtain relevant records.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  While the notice 
provisions of the VCAA appear to be satisfied, the Board is 
of the opinion that further development of the record is 
required to comply with VA's duty to assist the appellant in 
the development of the facts pertinent to his claim.  See 38 
C.F.R. § 3.159 (2007).

The veteran has alleged that his son, E.C., is a helpless 
child for VA compensation purposes.  The term "child" 
includes an unmarried person, who before reaching the age of 
18 years, became "helpless", i.e. permanently incapable of 
self- support.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 
3.57 (2007).  Pursuant to 38 C.F.R. § 3.356(a) (2007), a 
child must be shown to be permanently incapable of self-
support by reason of mental or physical defect at the date of 
attaining the age of 18 years.  The focus of analysis is on 
the individual's condition at the time of his 18th birthday.  
It is that condition which determines whether entitlement to 
the status of "child" should be granted.  See Dobson v. 
Brown, 4 Vet. App. 443 (1993).

E.C. was born in December 1975 and attained the age of 18 in 
December 1993.  Medical records reflect that he was treated 
for symptoms, including poor concentration/attention span, 
isolationism, withdrawal, excessive sleep, talking to self, 
and school delinquency, beginning in January 1995; he was 
eventually diagnosed with chronic paranoid schizophrenia.  
See September 2005 letter from Dr. Macam; February 2007 
letter from Dr. Groble.  He has been hospitalized twice, 
first in 1999 and then 2002, for his psychiatric disability.  

Academic records associated with the claims folder show that 
E.C. attended the University of Florida for two semesters and 
the University of North Florida for 10 semesters and summer 
sessions.  Such records also reveal that, prior to his 18th 
birthday, he withdrew from one class and failed another at 
the University of Florida (Fall 1993 semester).  Although he 
completed all of his classes the next semester, he left the 
University with a first year G.P.A. of 2.40.  Transcripts 
from the University of North Florida show that he continued 
to struggle academically, often withdrawing from one or more 
classes per semester.

According to the veteran and his wife, E.C. was academically 
successful in junior high school and early high school.  The 
veteran's wife testified before the undersigned that E.C. was 
an honor student for most of school, but that his grades 
began to slip as he progressed through high school.  
According to her, this coincided with a marked change in 
behavior, including withdrawal from social activities such as 
sports and band.  Additionally, a childhood friend submitted 
a December 2007 statement indicating that E.C. began 
exhibiting signs of aggression followed by moments of solace 
during high school.  

In February 2007, the veteran's psychiatrist, Dr. Groble, 
submitted a treatment report indicating that E.C.'s problems, 
as described in high school and at the beginning of college 
(prior to his 18th birthday), are consistent with the 
subsequent development of chronic paranoid schizophrenia.  

In light of the above, the Board concludes that there is 
insufficient medical evidence for the Board to make a 
conclusive determination regarding E.C.'s condition at the 
time prior to his 18th birthday, and whether his condition 
caused him to be permanently incapable of self-support.  
Specifically, the current evidence demonstrates that the 
veteran was not diagnosed with chronic paranoid schizophrenia 
before January 1995, approximately one year after his 18th 
birthday.  However, as described by the veteran, his wife, a 
childhood friend, and Dr. Groble, E.C. exhibited signs and 
symptoms that may indicate his chronic paranoid schizophrenia 
had its onset before January 1995.  

The Board notes that it is not free to make its own medical 
determinations.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In the present case, the issue of whether E.C.'s 
chronic paranoid schizophrenia had its onset prior to his 
18th birthday and rendered him permanently incapable of self-
support, or alternatively, whether his condition prior to his 
18th birthday rendered him permanently incapable of self-
support at the time of his 18th birthday, is a medical one.  
As such, a remand is necessary to obtain a VA medical opinion 
regarding this issue.

Prior to obtaining a medical opinion as to the above issue, 
the Board observes that additional development is needed with 
regards to a number of outstanding records.  First, as 
mentioned above, the veteran and his wife testified that E.C. 
had a good academic record prior to his last couple of years 
of high school.  Although university transcripts are of 
record which demonstrate poor academic performance, there is 
nothing to compare against.  Therefore, the Board finds that 
the veteran should be provided an opportunity to submit grade 
reports from E.C.'s junior high school and high school years 
which might demonstrate a decline in his performance.  

Dr. Groble noted in his February 2007 treatment report that 
the veteran wrote letters to his family regarding his 
problems facing reality prior to his 18th birthday.  These 
letters, which are relevant to the current issue on appeal, 
are not of record.  As such, the veteran should be asked to 
submit copies of these letters while this appeal is being 
remanded.  

Finally, the veteran submitted a private medical release for 
a number of treatment records pertaining to E.C. in September 
2005.  All of the records noted on this release are 
associated with the claims folder, with the exception of 
records from Dr. Onofre Del Campo.  As these records have 
been identified as relevant to the veteran's claim, they 
should be obtained.  38 C.F.R. § 3.159.  Also, the veteran's 
wife testified that although they did not seek psychiatric 
treatment for E.C. until 1995, the veteran and his wife did 
take E.C. to "regular" physicians in junior high school and 
high school.  While this appeal is on remand, the veteran 
should be asked to provide either copies of these records or 
information sufficient for VA to request these records.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he provide copies of E.C.'s grade reports 
from junior high school and high school.  
Such letter should also request that he 
provide copies of the letters E.C. wrote 
to family and/or friends during his first 
semester of college, prior to his 18th 
birthday.  Finally, ask the veteran to 
either provide copies of the medical 
records pertaining to visits to 
"regular" physicians during junior high 
school and high school regarding E.C.'s 
behavioral changes mentioned at the 
October 2007 Board hearing, or to provide 
sufficient information, including a 
release form, for VA to request these 
records.  

2.  Obtain private treatment records from 
Dr. Del Campo and any other physicians 
identified by the veteran as a result of 
Remand Directive #1.  If possible, use the 
September 2005 medical release from for Dr. 
Del Campo.  Otherwise, request a new 
release.

3.  Once all above requests have been 
completed and any outstanding records have 
been associated with the claims folder, 
request a VA medical opinion.  The 
reviewing physician should review the 
claims file (and specifically the records 
pertaining to E.C.) and provide the 
following information and opinions:

(a) whether it is more likely than not 
(i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that E.C.'s paranoid 
schizophrenia had its onset prior to his 
18th birthday.  

(b) if yes, then whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that paranoid 
schizophrenia rendered E.C. permanently 
incapable of self-support at the time of 
his 18th birthday (in December 1993).  The 
examiner should state (if possible) what 
employment limitations would have existed 
at age 18 and what limitations are 
currently shown.

(c) If the examiner determines that E.C. 
did not develop paranoid schizophrenia as 
of his 18th birthday, whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that E.C. had any 
other diagnosed disabilities present at 
age 18, including other psychiatric 
disabilities, and if so, whether they 
would have rendered him permanently 
incapable of self-support at that time.

(d) If the examiner determines that E.C. 
was capable of self-support as of age 18, 
he/she should identify the evidence that 
establishes E.C. is capable of self-
support and discuss his industrial and 
employment capabilities.

4.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

